Name: Commission Regulation (EEC) No 1869/83 of 6 July 1983 fixing for the last time the amount of aid for oil seeds set provisionally since 1 February 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7. 83 Official Journal of the European Communities No L 186/5 COMMISSION REGULATION (EEC) No 1869/83 of 6 July 1983 fixing for the last time the amount of aid for oil seeds set provisionally since 1 February 1983 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, of the Regulation fixing the monthly increases in the target price and in the intervention price for oil seeds valid for the 1983/84 marketing year ; Whereas, by Regulations (EEC) No 1591 /83 of 14 June 1983 (24) and (EEC) No 1592/83 of 14 June 1983 (2S), the Council fixed, for the 1983/84 marketing year, the target prices and the monthly increases in the target price and in the intervention price for oil seeds respectively ; whereas, following this fixing, it has become apparent that it is necessary to alter the amounts of aid fixed provisionally, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas in Regulations (EEC) No 254/83 of 31 January 1983 (3), (EEC) No 339/83 of 10 February 1983 (4), (EEC) No 389/83 of 17 February 1983 0, (EEC) No 424/83 of 23 February 1983 (*), (EEC) No 471 /83 of 28 February 1983 0, (EEC) No 560/83 of 10 March 1983 (8), (EEC) No 616/83 of 17 March 1983 (9), (EEC) No 685/83 of 24 March 1983 H, (EEC) No 774/83 of 30 March 1983 ( »), (EEC) No 819/83 of 7 April 1983 (12), (EEC) No 864/83 of 13 April 1983 (13), (EEC) No 952/83 of 21 April 1983 (14), (EEC) No 1005/83 of 27 April 1983 (15), (EEC) No 1045/83 of 29 April 1983 H, (EEC) No 1104/83 of 5 May 1983 (17), (EEC) No 1139/83 of 11 May 1983 (l8), (EEC) No 1236/83 of 19 May 1983 ( ,9), (EEC) No 1320/83 of 26 May 1983 (20), (EEC) No 1382/83 of 31 May 1983 (21 ), (EEC) No 1504/83 of 9 June 1983 (22) and (EEC) No 1607/83 of 16 June 1 983 (23) the Commission fixed provisionally the amount of aid for oil seeds ; whereas this provisional fixing was made necessary by the absence of the Regulation fixing the target prices and The amounts of aid in the case of advance fixing for colza and rape seed appearing in the Annexes to Regulations (EEC) No 254/83, (EEC) No 339/83, (EEC) No 389/83, (EEC) No 424/83 , (EEC) No 471 /83, (EEC) No 560/83 , (EEC) No 616/83 and (EEC) No 685/83, and in the case of colza, rape and sunflower seeds appearing in the Annexes to Regulations (EEC) No 744/83 , (EEC) No 819/83 , (EEC) No 864/83 , (EEC) No 952/83, (EEC) No 1005/83, (EEC) No 1045/83, (EEC) No 1104/83 , (EEC) No 1139/83 , (EEC) No 1236/83 , (EEC) No 1320/83 , (EEC) No 1382/83 , (EEC) No 1504/83 and (EEC) No 1607/83 shall , as from the date of entry into force of each of these Regulations, be fixed finally at the amounts listed in the table annexed hereto . ( ») OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 162, 12 . 6 . 1982, p . 6 . O OJ No L 30, 1 . 2. 1983, p . 49 . (4) OJ No L 39, 11 . 2. 1983, p . 15. 0 OJ No L 46, 18 . 2 . 1983 , p . 14 . (Ã  OJ No L 51 , 24 . 2. 1983, p . 23 . 0 OJ No L 54, 1 . 3 . 1983, p . 37 . (8) OJ No L 65, 11 . 3 . 1983 , p . 17 . (9) OJ No L 72, 18 . 3 . 1983, p . 31 . H OJ No L 79, 25. 3 . 1983, p. 32 . (") OJ No L 85, 31 . 3 . 1983, p . 44. (12) OJ No L 90, 8 . 4 . 1983, p . 29 . H OJ No L 95, 14. 4. 1983, p. 31 . H OJ No L 104, 22 . 4 . 1983, p . 21 . (15) OJ No L 112, 28 . 4 . 1983, p . 21 . H OJ No L 116, 30 . 4 . 1983 , p . 48 . (17) OJ No L 119, 6. 5. 1983, p. 16. (&gt; 8) OJ No L 124, 12 . 5 . 1983, p . 14 . H OJ L 131 , 20 . 5 . 1983, p . 31 . (20) OJ L 138 , 27 . 5 . 1983, p. 59 . (21 ) OJ No L 141 , 1 . 6 . 1983 , p . 38 . (22) OJ No L 152, 10 . 6 . 1983, p . 27. f23) OJ No L 159 , 17 . 6 . 1983 , p . 14 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (24) OJ No L 163, 22 . 6 . 1983, p . 40 . (2Ã  OJ No L 163, 22. 6 . 1983, p . 42. No L 186/6 Official Journal of the European Communities 9 . 7 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 July 1983 . For the Commission Poul DALSAGER Member of the Commission 9 . 7. 83 Official Journal of the European Communities No L 186/7 ANNEX A. Amount of the subsidy for colza and rape seed (ECU/100 kg) Regulation (EEC) No Date subsidy enteredinto force Amount of the subsidy in the case of advance fixing for the month of : July 1983 August 1983 September 1983 October 1983 November 1983 254/83 1 February 1983 22,958 II 339/83 11 February 1983 22,603lII 389/83 18 February 1983 22,946\II 424/83 24 February 1983 22,779 \ 471 /83 1 March 1983 23,202 23,550\\ 560/83 11 March 1983 23,160 23,762II 616/83 18 March 1983 23,309 24,274II 685/83 25 March 1983 22,600 23,500 l 744/83 1 April 1983 21,724 22,463 22,628l 819/83 8 April 1983 21,860 22,157 22,327I 864/83 14 April 1983 22,011 22,264 22,709I 952/83 22 April 1983 22,607 22,390 22,910 II 1005/83 28 April 1983 22,469 22,191 22,71 1 l 1045/83 1 May 1983 22,478 22,300 22,820 23,212 1104/83 6 May 1983 21,792 22,039 22,287 22,643 1139/83 12 May 1983 22,063 22,399 22,419 22,920 1236/83 20 May 1983 22,008 21,682 22,202 22,647 1320/83 27 May 1983 22,128 21,834 22,354 23,365 1382/83 1 June 1983 22,444 21,981 22,501 24,073 24,593 1504/83 10 June 1983 21,623 21,631 22,044 22,625 24,187 1607/83 17 June 1983 21,660 22,036 22,519 23,455 24,149 B. Amount of the subsidy for sunflower seed (ECU/100 kg) Regulation (EEC) No Date subsidy enteredinto force Amount of the subsidy in the case of advance fixing for the month of : August 1983 September 1983 October 1983 744/83 1 April 1983 31,997 819/83 8 April 1983 31,451 l 864/83 14 April 1983 31,307 952/83 22 April 1983 31,791 l 1005/83 28 April 1983 31,399 1045/83 1 May 1983 31,366 31,149 1104/83 6 May 1983 31,445 31,173 1139/83 12 May 1983 31,768 31,067 1236/83 20 May 1983 31,078 30,391 1320/83 27 May 1983 30,899 30,430 1382/83 1 June 1983 31,111 30,585 31,772 1504/83 10 June 1983 29,998 29,552 30,228 1607/83 17 June 1983 30,179 29,760 30,791